Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment of 3 November 2020, in which claim 1 has been amended, claim 2 has been cancelled, and new claims 11-13 have been added, is acknowledged.
Claims 1, 3-13 are pending in the instant application. 
Claims 1, 3-13 are being examined on their merits herein.
Response to arguments of 3 November 2020
In view of Applicant’s amendment of 3 November 2020, all the rejections to claim 2 are herein withdrawn. Claim 2 has been cancelled.
Applicant’s arguments (Remarks of 3 November 2020, pages 4-5) against the rejection of claims 1-10 under 35 U.S.C. 103 over Regan have been considered.
On 3 November 2020, claim 1 has been amended to recite the limitations of claim 2, “wherein the composition provides reduction in hyperactivity, impulsiveness, inattentiveness, or a combination of symptoms in a patient diagnosed with ADHD.”
Applicant argues (remarks of 3 November 2020, page 4, last paragraph, page 5, first three paragraphs) that Regan does not teach or suggest that captodiamine may be useful to treat hyperactivity, impulsiveness, inattentiveness, or a combination of symptoms in a patient diagnosed with ADHD; that Regan discloses ([0113], [0132]) the treatment of symptoms of anxiety and/or depression associated with numerous affective disorders or cognitive impairment disorders, but these are distinct symptoms and would not render the currently claimed invention obvious to a person of ordinary skill in the art. 

With respect to Applicant’s argument that Regan teaches treatment of anxiety associated with affective disorders, the examiner’s position is that anxiety is a frequent comorbidity in patients with ADHD. Thus, a person of ordinary skill in the art would administer captodiamine to this sub-population of patients suffering from ADHD and comorbid anxiety, in the method taught by Regan, with the expectation that captodiamine will have therapeutic effect in treating such patients. Administering the same drug, captodiamine, to the same patient population, patients suffering ADHD and comorbid anxiety, will have the same therapeutic effect. Evaluating the effect of captodiamine on other symptoms of disease in said patient population is well within the skill of the artisan. 
Further, Regan teaches ([219]) open field test designed to measure anxiety and behavioral responses such as hyperactivity ([219], line 2). Since the test is used to measure anxiety-induced hyperactivity, which means that the very same test is used to measure both anxiety and hyperactivity in subjects, and the test cannot distinguish between hyperactivity and anxiety, it follows that anxiety and hyperactivity are closely connected and may be difficult to distinguish; in patients with ADHD, symptoms of anxiety may be difficult to recognize and isolate from the hyperactivity and inattentiveness/attention deficit that characterize the disease. Further, anxiety may induce hyperactivity. It follows that treating anxiety in subjects with ADHD may result in reducing anxiety-induced hyperactivity in said patients.
Importantly, Regan teaches that the subject to be treated is in need of alleviation, or inhibition of symptoms of cognitive disorders [0127], such as, for example, attention deficit 
With respect to Applicant’s arguments related to the subtypes of ADHD in newly added claims 11-13, the examiner’s position is that since Regan teaches captodiamine useful to treat symptoms of cognitive disorders such as, for example, attention deficit hyperactive disorder ([0128], lines 6-7), treating subtypes of ADHD with captodiamine is well within the skill of the artisan, being expected to result in therapeutic effect.
For all the reasons above, the rejection of claims 1, 3-10 under 35 U.S.C. 103 over Regan is herein maintained, and a modified rejection is made below, based on Applicant’s amendment of 3 November 2020.
Applicant’s arguments (pages 5-7) against the rejection of claims 1-10 under AIA  35 U.S.C. 103 over Regan in view of Ring, in further view of Tsai, have been considered.
Applicant adds to the arguments against Regan above, arguing that Ring is cited for the proposition that captodiamine increased BDNF protein expression in the hypothalamus of C57B 16 mice and that “captodiamine is effective to treat a BDNF-related disease, which is stress induced anhedonia, which is a core symptom of depression.” Applicant argues that depression is a distinct symptom and distinguishable from those recited in the amended claims.
In response, the references are not to be attacked individually; the rejection is being made over the combined teachings of Regan, Ring and Tsai.

Tsai teaches that ADHD is a BDNF-related disease. Tsai teaches that preclinical evidence indicates that BDNF knockout mice are hyperactive, and an AHDH rodent model exhibited decreased cerebral BDNF levels (Abstract).
Applicant argues that the Tsai discussion in the Office Action refers to the results of only one study. Tsai indicates that the results of studies relating to BDNF plasma levels are inconsistent and cites several such studies. Applicant argues that these inconsistent results in Tsai undermine the position taken in the Office Action based on just the one study, and that Tsai cannot provide those skilled in the art with a reasonable expectation of success as is necessary to support an obviousness determination. 
In response, the examiner acknowledges the teachings in Tsai that the blood BDNF levels in ADHD human patients before and after treatment do not always correlate with severity of disease. However, decreased cerebral BDNF levels in mice clearly correlate with ADHD hyperactivity: Tsai teaches that BDNF knockout mice are hyperactive, and an ADHD rodent model exhibited decreased cerebral BDNF levels. This teaching is enough to establish that ADHD is a BDNF-related disease. This teaching by Tsai, together with the teaching by Ring that captodiamine increases BDNF protein expression in the hypothalamus of C57B 16 mice, provide the motivation to administer captodiamine to subjects with ADHD, with the expectation that captodiamine increases cerebral BDNF levels, which correlates with improvement of hyperactivity in the subjects, and treatment of ADHD.

 The following new and modified rejections are necessitated by Applicant’s amendment of 3 November 2020.
Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 is drawn to the method of claim 1, wherein the method provides improvement in one or more symptoms of ADHD. Yet claim 1 already recites that the method provides reduction in hyperactivity, impulsiveness, inattentiveness or a combination of symptoms in patients with ADHD; said reduction of hyperactivity, impulsiveness, inattentiveness or a combination of symptoms of ADHD is synonymous with improvement in one or more symptoms in ADHD patients. As such, claim 6 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections- 35 USC 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Regan (US 2011/0034562, published 10 February 2011, cited in IDS).

Regan teaches anxiety disorders to be treated such as, for example, affective disorders of childhood such as attention deficit hyperactive disorder ([0118], last 3 lines). 
Regan teaches that the subject to be treated is in need of alleviation, or inhibition of symptoms of cognitive disorders [0127], such as, for example, attention deficit hyperactive disorder ([0128], lines 6-7); since hyperactivity is a symptom of ADHD, Regan implicitly teaches that the method of treatment results in inhibition/reduction in hyperactivity, as in the instant claims. Regan teaches ([219], line 2) open field test designed to measure behavioral responses such as hyperactivity.
Regan teaches [0192] administering of captodiamine via oral route, rectal route, nasal route, ophthalmic route, or parenteral route, as in instant claim 9.
Regan teaches [0197] captodiamine administered to a subject as a sustained release form; a desired duration may be at least the drug elimination half-life of the administered compound and may be, for example, at least 6 hours ([0198], lines 1-3), or at least about 12 hours or at least about 24 hours ([0198], lines 3-4), which may result in an improvement in symptoms of the disease for more than 6 hours after administration, as in instant claim 7, or the next day after administration, as in instant claim 8.
Regan teaches [00205] captodiamine being administered in an effective amount, which may be from 10 ng (0.01 mg) to about 1500 mg, as in instant claim 3.

Regan also teaches captodiamine dose titration, where a final dose of about 200 mg per day is achieved by first administering 100 mg per day, which is within the range in instant claims 3-5 and 10, for a certain period of time, followed by administering 200 mg per day ([0211], lines 1-7). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Regan to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to use captodiamine in a method of treating attention deficit hyperactivity disorder, because Regan teaches that captodiamine is useful in the treatment of symptoms associated with cognitive impairment disorder, such as, for example, attention deficit hyperactivity disorder. Therefore, a person of ordinary skill in the art would have used captodiamine in a method for treating ADHD in patients in need thereof, with the expectation that captodiamine is effective to improve core symptoms of ADHD which are hyperactivity and attention deficit/inattentiveness. 
Further, determining the effective daily therapeutic dose, choosing the administration route and monitoring for improvement of symptoms of ADHD at different time intervals are routine steps in a method of treatment, well within the skill of the artisan.
With respect to claims 11-13, administering captodiamine to treat different subtypes of ADHD is obvious, with the expectation that captodiamine, which is expected to be effective in treating ADHD, will be effective in treating the different subtypes of ADHD.
As such, claims 1, 3-13 are rejected as prima facie obvious.


Regan is as above.
Ring teaches that captodiamine enhances hypothalamic BDNF expression in vivo.
Ring teaches that captodiamine significantly increased BDNF protein expression in the hypothalamus of C57B16 mice following its chronic administration at 5 mg/kg, 7 days (page 932, right column, first paragraph under Results).
Ring teaches that captodiamine is effective to treat a BDNF-related disease characterized by reduction in cerebral BDNF expression.
Ring does not teach a method of treating ADHD with captodiamine.

Tsai (Cytokine & Growth Factor Reviews 2017, 34, 35-41) teaches that ADHD is a BDNF-related disease.
Tsai teaches that preclinical evidence indicates that BDNF knockout mice are hyperactive, and an AHDH rodent model exhibited decreased cerebral BDNF levels (Abstract).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Regan, Ring and Tsai in a method of treating ADHD with captodiamine. The person of ordinary skill in the art would have been motivated to use captodiamine in a method of treating attention deficit hyperactivity 
Furthermore, the person of ordinary skill in the art would have been motivated to use captodiamine to treat ADHD, because captodiamine was taught by Ring to enhance cerebral BDNF expression in vivo, to treat a BDNF-related disease characterized by reduction in cerebral BDNF levels, and Tsai teaches that AHDH/ hyperactivity is characterized by decreased cerebral BDNF levels. Therefore, a person of ordinary skill in the art would have administered captodiamine, which was taught by Ring to treat BDNF-related diseases by increasing cerebral BDNF levels, in a method for treating ADHD/hyperactivity, a disease characterized by decreased cerebral BDNF levels, as taught by Tsai, with the expectation that captodiamine increases cerebral BDNF levels, which results in therapeutic effect.  
Further, determining the effective daily therapeutic dose of captodiamine, choosing the administration route and monitoring for improvement of symptoms of ADHD at different time intervals in order to achieve maximum therapeutic effect, are routine steps in a method of treatment, well within the skill of the artisan.
With respect to claims 11-13, administering captodiamine to treat different subtypes of ADHD is obvious, with the expectation that captodiamine, which is expected to be effective in treating ADHD, will be effective in treating the different subtypes of ADHD.
As such, claims 1, 3-13 are rejected as prima facie obvious.

Conclusion
Claims 1, 3-13 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA NEAGU/Primary Examiner, Art Unit 1627